Order affirmed without costs. Memorandum: The parties were divorced in August 1991. The judgment directed, inter alia, that defendant pay child support of $620 per week for the support of the par*853ties’ son Christopher. The judgment further directed defendant to pay "the costs of the post-secondary education of * * * Christopher * * * subject to any claims by the defendant for reduction in child support as ordered by this Court”.
In the fall of 1994, Christopher entered the University of Rochester and defendant moved for an order giving him a credit against his child support obligation for the amount he paid to the University of Rochester for Christopher’s room and board. Supreme Court denied that motion.
It is well established that, "[a]lthough the courts have recognized that inclusion of room and board for college expenses can justify a credit for a portion of child support against a college expense award * * * such a credit is not mandatory but depends upon the facts and circumstances in the particular case, taking into account the needs of the custodial parent to maintain a household and provide certain necessaries” (Paro v Paro, 215 AD2d 965, 966; see also, Matter of Haessly v Haessly, 203 AD2d 700, 701).
In the present case, the record shows that plaintiff, the custodial parent, continues to maintain the family home; that, although Christopher resides on campus in his dormitory room during the weekdays, he returns home on weekends; that, after early December 1994, the funds on Christopher’s dining plan card were exhausted and plaintiff provided or purchased all food for Christopher for the remainder of the school year; and that plaintiff paid for numerous day-to-day purchases at the campus book and computer stores after the funds provided by defendant were exhausted in early December 1994. Thus, under the circumstances of this case, it cannot be said that the court erred in denying defendant a credit for the amount he paid to the University of Rochester for Christopher’s room and board.
The court did not abuse its discretion in reserving, until the time of trial, on plaintiff’s cross motion for an award of expert fees to evaluate defendant’s law partnership interest (see generally, Tassone v Tassone, 209 AD2d 859, 860). Lastly, we reject both parties’ contentions that the court erred in its direction regarding the repayment of funds to defendant’s pension plan.
All concur except Balio, J., who dissents in part and votes to modify in the following Memorandum.